 Case 1:21-cv-00049-LEW Document 9 Filed 06/15/21 Page 1 of 1                PageID #: 15




                         UNITED STATES DISTRICT COURT

                                    DISTRICT OF MAINE


 KIMBERLY D. CROSSON,                           )
                                                )
                       Plaintiff                )
                                                )
 V.                                             )    1:21-CV-00049-LEW
                                                )
 JEFFREY KEATEN,                                )
                                                )
                       Defendant                )

                                   ORDER OF DISMISSAL

       On May 4, 2021, the United States Magistrate Judge filed with the court, with copies

to the parties, his Recommended Decision to dismiss this matter for lack of prosecution.

The time in which to file objections expired with no objection being filed. The Magistrate

Judge notified the parties that failure to object would waive the right to de novo review and

appeal of his recommendation.

       The Recommended Decision of the Magistrate Judge is hereby AFFIRMED and

ADOPTED. Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.

       Dated this 15th day of June, 2021.

                                             /s/ Lance E. Walker
                                            UNITED STATES DISTRICT JUDGE
